                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JANE W., In Her Individual Capacity,            :
And In Her Capacity As The                      :
Personal Representative Of The                  :
Estates Of Her Relatives, James W.              :
Julie W., And Jen W., et al.,                   :          CIVIL ACTION
                                                :
                Plaintiffs,                     :          NO. 18-0569
         v.                                     :
                                                :
MOSES W. THOMAS,                                :
                                                :
                Defendant.                      :

                                            ORDER

         AND NOW, this ___14th___ day of December, 2018, upon consideration of Defendant’s

Motion to Dismiss for Failure to State a Claim (“Motion to Dismiss”) (Doc. 17), and Plaintiff’s

Memorandum of Law in Opposition to Defendant’s Motion to Dismiss (Doc. 21), IT IS

HEREBY ORDERED AND DECREED that Defendant’s Motion to Dismiss is DENIED.1

         IT IS FURTHER ORDERED that Defendant shall file an Answer within twenty-one

(21) days of the date of this Order.



                                                           BY THE COURT:

                                                           /s/ Petrese B. Tucker
                                                           ____________________________
                                                           Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated December 14, 2018.
